Citation Nr: 0504070	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  98-05 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for gastric ulcers.

3.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

4.  Entitlement to service connection for a skin disease, to 
include cancer, claimed as secondary to exposure to 
herbicides.



REPRESENTATION

Appellant represented by:	Ronald E. Freemas, Attorney





ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from December 1966 to 
November 1970.

This matter came before the Board of Veteran's Appeals 
(Board) on appeal from a January 1997 rating decision by the 
Department of Veterans Affairs (VA) Philadelphia, 
Pennsylvania Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Received in August 2004 was appropriate documentation from 
the veteran's attorney, which reflects that he was 
representing the veteran in this appeal.  In response to a 
letter from the Board the representative, in a statement 
received in January 2005, requested that the veteran be 
scheduled for a hearing before a Veterans Law Judge at the 
Philadelphia, Pennsylvania Regional Office.  

Accordingly, this case is REMANDED to the RO for the 
following action:

The veteran should be scheduled for a 
hearing before a Veterans Law Judge of 
the Board of Veterans' Appeals at the 
local VA office.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




